DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 02 June 2022.  As directed by the amendment: claims 1 and 23 have been amended; claims 27-29 have been cancelled; and no claims have been added. Thus, claims 1-26 are presently pending in this application. Applicant’s amendments to the Claims have overcome the objection made in the previous office action. Applicant’s cancellation of claims 27-29 has overcome the 112(a) rejection made in the previous office action. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 23 is amended as follows:
23. (currently amended) A breast pump device comprising: an apparatus comprising: a pump coupled to the collection chamber at an inlet of the pump and arranged to generate a decrease of pressure between [[an]]the inlet and an outlet; the collection container arranged to store a first medium to be transported via the pump into an atmosphere through a first flow path; a pressure tank arranged to preserve an applied pressure value and arranged to store a second medium to be transported from the pressure tank into the atmosphere through a second flow path; wherein the pressure tank is arranged to preserve said applied pressure value for a period of time to ensure that the pump evacuates to a deeper vacuum in the collection container than would otherwise be achievable without the assistance of the pressure tank; the apparatus further comprising: a receiving funnel coupled to the collection chamber for receiving a breast of a woman; and a milk reservoir for collecting milk[[.]], a directional control valve for switching the pressure tank to either the inlet or the outlet of the pump, the pump arranged to transport the first medium out of the collection container and the second medium out of the pressure tank into the receiving funnel when the pressure tank is connected to the pump inlet; and wherein the directional control valve is configured to switch the pressure tank from the inlet to the outlet of the pump when a predefined criterion is fulfilled.
Note: the amendment after the word “milk” is changing a period (“.”) to a comma (“,”)
Reasons for Allowance
Claims 1-26 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Britto (US 2005/0283112), fails to disclose or make obvious a device as described in claims 1 and 23. Specifically, Britto fails to disclose or make obvious an apparatus, in combination with all of the other elements of the claim, comprising “a pressure tank arranged to store the medium to be transported from the pressure tank into the atmosphere through a second flow path; wherein the pressure tank is arranged to preserve an applied pressure value for a period of time to ensure that the pump evacuates to a deeper vacuum in the collection container than would otherwise be achievable without the assistance of the pressure tank” and “a directional control valve for switching the pressure tank to either the inlet or the outlet of the pump.” Britto teaches a pumping apparatus (Figs. 5A, 5B) with a pump (32) that generates a decrease in pressure with a valve switch (60) that changes the direction of flow within flow lines (26R, 26L) (¶0036-0038). However, Britto fails to teach or make obvious a pressure tank that stores medium to ensure the pump evacuates to a deeper vacuum that can also be connected to either the inlet or outlet. Other embodiments of Britto include a pressure chamber (64) that selectively closes the system when not connected to a breast shield (¶0035), but this pressure chamber (64) fails to ensure the pump evacuates to a deeper vacuum. 
The closest prior art of record, Sutrina et al (US 2009/0099511), fails to disclose or make obvious a device as described in claims 1 and 23. Specifically, Sutrina fails to disclose or make obvious an apparatus, in combination with all of the other elements of the claim, comprising “the collection container arranged to store a medium to be transported into an atmosphere through a first flow path; a pressure tank arranged to store the medium to be transported from the pressure tank into the atmosphere through a second flow path; wherein the pressure tank is arranged to preserve an applied pressure value for a period of time to ensure that the pump evacuates to a deeper vacuum in the collection container than would otherwise be achievable without the assistance of the pressure tank” and “the pump arranged to transport the medium out of both the collection container and the pressure tank into the atmosphere when the pressure tank is connected to the pump inlet.” Sutrina teaches a pump apparatus (Figs. 1, 3) with a pump (116), a pressure tank 160; Fig. 5) that preserves an applied pressure (¶0058 – tank 160 maintains a vacuum pressure; ¶0063-0065, 0102, Fig. 10 – the pressure tank 160 can maintain a pressure profile as depicted in Fig. 10 where the pressure is maintained for a set period of time before being allowed to drop to a deeper vacuum pressure (the bottom curve of Fig. 10) before releasing the pressure cyclically), and a collection container (118). However, the claim further requires that the collection container transports medium to an atmosphere along a first path and that the pressure tank transports medium to an atmosphere along a second path at the same time. Sutrina instead allows medium to flow along one flow path or the other at any one time and fails to make obvious being able to do both at the same time.
As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 1 and 23. Claims 2-22 and 24-26 are allowed for incorporating the above limitations due to their respective dependencies on the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783